FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                               May 7, 2021

                                        No. 04-20-00018-CV

                                DICEX INTERNATIONAL, INC.,
                                         Appellant

                                                   v.

                                    AMIGO STAFFING, INC.,
                                          Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVK000091-D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER
Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On March 24, 2021, this court issued an opinion affirming the trial court’s judgment. A
motion for rehearing or for en banc reconsideration was due on April 8, 2021. Appellant has
been granted one previous extension of time in which to file its motion, until May 10,
2021. On May 6, 2021, appellant filed a second unopposed motion for extension of time in
which to file a motion for rehearing or for en banc reconsideration. The motion is GRANTED
and appellant is ORDERED to file any motion for rehearing or for en banc reconsideration no
later than June 10, 2021.


           It is so ORDERED May 7, 2021.

                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT